DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 04/21/21 is acknowledged and has been entered.  Claims 1-2, 4-6 and 10-11 have been amended. Claims 16-20 and 23-26 remain withdrawn as being directed to non-elected inventions.  Claims 7-8, 12 and 14-15 were previously cancelled. New claims 27-29 have been added.  Accordingly, claims 1-6, 9-11, 13 and 27-29 are under examination.
Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 112
            The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
          Claims 1-6, 9-11, 13 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.             
Claim 1 is directed to a method for quantitating specific antibodies for at least one redox from of High mobility group box 1 (HMGB1) contained in a biological sample, in which the sample is contacted with at least one redox form of HMGB1 or HMGB1 derivative.   The claims as a whole therefore encompass a genus of redox forms of HMGB1 and HMGB1 derivatives   thereof which are defined by reference to a desired functional characteristic, namely the capacity to be recognized by antibodies that bind to the derivative.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or 
In this case, the genera encompassed by the claims are of large size and substantial variability. For example, Claim 1 encompasses derivatives of HMGB1 of any length and any and all forms, fragments etc.  Any and all peptide fragments of an HMGB1 protein would meet the structural requirements of the claim.  Modifications, deletions, substitutions, additions, and insertions are also encompassed by the recitation of “HMGB1”.  New claims 27-29 also provide a genus in reciting ‘fully reduced HMGB1’, ‘disulfide-HMGB1’ and ‘oxidized-HMGB1’.
  Thus, the claimed derivatives may involve any number of substitutions, deletions, and/or additions made relative to HMGB1 sequence, at any position within the proteins/fragments. As a result, the number of species meeting the structural requirements of the claim is exceedingly large and characterized by substantial variability. It is not apparent that the identities of all such species could be determined even with the aid of a computer. 
However, only those sequences meeting the structural and functional requirements of the genus are encompassed by the claim. Therefore, the claims encompass all of the sequences meeting the structural requirements that are also able to be recognized by the HMGB1 antibody.   In this case, however, it cannot be envisioned based on the specification what sequences would possess such binding properties. In particular, it cannot be envisioned based on the specification which derivatives of HMGB1 would be capable of being recognized by the HMGB1 antibodies.                
The specification appears to be limited to  Disulfide HMGB1 having a disulfide bridge between cysteine residues 23 and 45 and a reduced cysteine residue 106. Fully reduced HMGB1 produced in E. coli and Recombinant Box B from HMGB1 corresponding to the amino acids 89-163 of HMGB1.
           Comparing the claim scope with the scope of the description, it is noted that the specification as filed discloses only reduced state of HMGB1 by adding DTT, B-mercaptoethanol or TCEP to obtain fully reduced HMGB1 or treating disulfide HMGB1 to obtain oxidized-HMGB1.  The specification on page 23 discloses that Disulfide HMGB1 having a disulfide bridge between cysteine residues 23 and 45 and a reduced cysteine residue 106. The Disulfide HMGB1 is the natural protein.  Fully reduced HMGB1 produced in E. coli and Recombinant Box B from HMGB1 corresponding to the amino acids 89-163 of HMGB1.  These specific species fail to convey evidence of possession of the entire genus of redox forms of HMGB1, HMGB1 derivatives and 
At the time of the invention, it was recognized that analysis of a given amino acid sequence only provides rough guides as to whether the sequence will bind to antibody. See Lesniewski et al. (U.S. 6,596,476 B1) at column 5, lines 40-47, who further teach that there is no invariably predictable way to ensure whether a sequence has immunological activity short of preparing the sequence and testing it in an assay. As such, it cannot be predicted what redox forms and derivatives would be recognized by anti-HMGB1 antibodies in subjects sample.
	Furthermore, it was known in the prior art that small changes in antigen structure profoundly affect antibody-antigen interactions. Harlow & Lane (Harlow, E. and Lane, D., Antibodies: A Laboratory Manual (1988) Cold Spring Harbor Laboratory Press, Cold 
Many other researchers have reported similar findings to those of Harlow & Lane. For example, Lederman et al. ("A single amino acid substitution in a common African allele of the CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol Immunol. 1991 Nov;28(11):1171-81) (submitted in the IDS filed 04/17/2020) found that a single amino acid substitution on the antigen CD4 ablated binding of a monoclonal antibody (see title and abstract). Similarly, Colman et al. (Research in Immunology, 1994; 145(1): 33-36) (submitted in the IDS filed 04/17/2020) teach that amino acid changes in an antigen can effectively abolish antibody antigen binding entirely (see entire document, particularly pages 33-34).
As noted above, the variability among the fragments encompassed by the claims is also enormous; and would encompass changes much more substantial than the loss of a single hydrogen bond or the mutation of a single amino acid; yet even such minor changes as these were known to dramatically affect function.
Given the unpredictability associated with making even minor changes to antigen structure while preserving function, with limited exception it is not possible to predict which, out of the enormous number of fragments encompassed by the claims, would be capable of being recognized by anti-HMGB1 antibody. 
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 6 is vague and indefinite in reciting “other body fluids” because it is unclear what Applicant is referring to.  The specification does not provide a definition for the phrase.  Further, the word other in the claim does not make clear from which Applicant is trying to differentiate from.
           
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9, 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Barnay-Verdier et al (Intensive Care Med, 2001, 37, pages 957-962) in view of Venereau et al., J Exp. Med. 2012, Vol 209, No. 9, pages 1519-1528).

Barnay-Verdier et al differs from the instant invention in failing to specifically teach the recombinant HMGB1 is reduced or oxidized.
Venereau et al teaches HMGB1 has different redox forms and that HMGB1 is completely reduced at first and disulfide-bonded later and teaches that bacterially produced HMGB1 can be purified in the presence or absence of DTT which can provide for the redox forms (e.g. abstract, pages 1521).  Venereau et al also discloses that the HMGB1 can be oxidized by the use of hydrogen peroxide (e.g. page 1526).
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate purification or oxidation of the recombinant protein such as taught by Venereau et al into the method of Barnay-Verdier et al because Barnay-Verdier et al specifically teaches the recombinant protein can be purified, reduced or oxidized and Venereau et al shows that it is known and conventional in the art to provide purification, reduction or oxidation of recombinant HMGB1 and that this purification provides redox forms of HMGB1 which binds to antibodies or provides for oxidized forms of HMGB1.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barnay-Verdier et al in view of Venereau et al., as applied to claims 1, 3-6 , 9 and 13  above, and further in view of Gougeon et al (US 8,450,076).
See above for the teachings of Barnay-Verdier et al and Venereau et al.
Barnay-Verdier et al and Venereau et al. differ from the instant invention in failing to teach treating the sample with glycine solution.
Gougeon et al teaches that it is known in the art that one can quantitate the total antibodies in a sample by adding a glycine solution at low pH to dissociate the immune complexes involving HMGB1 found in the sample (e.g. col 5, line 65- col 6, line 59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a step of contacting the sample with a glycine solution such as taught by Gougeon et al into the modified method of Barnay-Verdier et al because Gougeon et al shows that it is known and conventional and allows for the dissociation of immune complexes involving HMGB1 found in the sample to provide for quantitation of the total antibodies in the sample.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a .
 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barnay-Verdier et al in view of Venereau et al., as applied to claims 1, 3-6, 9 and 13  above, and further in view of Urbonaviciute et al., Journal of Leukocyte Biology, Vol 81, Jan. 2007, pages 67-74).
See above for the teachings of Barnay-Verdier et al and Venereau et al.
Barnay-Verdier et al and Venereau et al. differ from the instant invention in failing to teach blocking sites with Bovine Serum Albumin (BSA).
Urbonaviciute et al teaches that it is known and conventional in the art to utilize BSA as a blocking agent in ELISA for anti-HMGB1 antibodies (e.g. page 68).
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate BSA blocking agent such as taught by Urbonaviciute et al into the modified method of Barnay-Verdier et al because Urbonaviciute et al shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating BSA blocking agent such as taught by Urbonaviciute et al into the modified method of Barnay-Verdier et al.
        With respect to the concentration of the HMGB1 and the reducing agent as recited claims 10 and 11.  The optimum concentration of HMGB1 and reducing agent can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  . 

Response to Arguments
Applicant's arguments filed 04/21/21 have been fully considered but they are not persuasive.  
           112 Written Description:
           Applicant argues that the specification teaches that three redox forms of HMGB1 or an HMGB1 derivative are shown in Figure 1. The redox status of three C residues defines these forms. As such, the genus is of a finite size and a skilled artisan could immediately visualize it. Therefore, the claims encompass a genus of defined structures that are exemplified in the application. 
 This argument is not found persuasive because the disclosure of three very specific redox forms of HMGB1 fails to convey evidence of the passion of the entire 
genus of compounds is required to be used in a method, it follows that the genus of compounds must be adequately described. “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad, 598 F.3d at 1353-54.

           112 (b) Rejections:
           Applicant argues that the Applicant has not used terms in the amended claims which cause indefiniteness.
           This argument is not found persuasive in regards to claim 6 because the Applicant did not amend the claim or provide a specific argument that “other body fluids” is definite.  Therefore, the rejection has been maintained.

           103 Rejections:
            Applicant argues that Venereau does not disclose or suggest different antibodies that are specific for the different isoforms. Venereau also does not disclose or suggest performing an assay using antibodies that are specific for the different isoforms. Therefore, Venereau cannot provide a rationale to modify the teachings of Barnay-Verdier and of Venereau to arrive at a method having these features.
            This argument is not found persuasive because the instant claims are not directed to the use of antibodies in a method for different isoforms but rather are Also, since Venereau et al shows that HMGB1 is completely reduced at first and disulfide-bonded later it would appear that Barnay-Verdier’s recombinant protein would be in a redox form.  Also, Applicant is arguing Venereau et al individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Allowable Subject Matter
Claims 28 -29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach nor fairly suggest contacting with two redox forms of HMGB1 or contacted with fully reduced HMGB1, disulfide-HMGB1 and oxidized-HMGB1.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GARY COUNTS/Primary Examiner, Art Unit 1641